Case: 19-40923      Document: 00515651511         Page: 1    Date Filed: 11/25/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 25, 2020
                                  No. 19-40923                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Frederick O’Neal Scott,

                                                            Plaintiff—Appellant,

                                       versus

   Texas Department of Criminal Justice, Stiles Unit;
   University of Texas Medical Branch, Stiles Unit,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CV-420


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Frederick O’Neal Scott, Texas prisoner # 1952703, appeals the
   dismissal of his civil rights complaint as frivolous and for failure to state a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40923      Document: 00515651511          Page: 2    Date Filed: 11/25/2020




                                    No. 19-40923


   claim under 28 U.S.C. § 1915(e)(2)(B). Our review is de novo. See Geiger v.
   Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
          Liberally construed, Scott contends on appeal that this is not a 42
   U.S.C. § 1983 suit, that his claim is not frivolous, and that the defendants
   were deliberately indifferent to his serious medical needs. Scott’s allegations
   fall within the ambit of a § 1983 claim insofar as the conduct in question
   allegedly deprived Scott of rights, privileges, or immunities secured by the
   Constitution or federal law, and the conduct complained of was allegedly
   committed by a person acting under color of state law. See Filarsky v. Delia,
   566 U.S. 377, 383 (2012). Specifically, Scott appears to be alleging an Eighth
   Amendment violation.
          Scott’s allegation that spiders were living, breeding, and dying inside
   of him while prison officials failed to provide medical assistance lacks an
   arguable basis in fact and is factually frivolous. See Denton v. Hernandez, 504
U.S. 25, 32-33 (1992). This allegation likewise fails to state an Eighth
   Amendment deliberate indifference claim that is plausible on its face. See
   Legate v. Livingston, 822 F.3d 207, 210 (5th Cir. 2016); Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006). Given the foregoing, Scott has not shown that
   the district court erred by dismissing his complaint.
          The district court’s dismissal of Scott’s complaint as frivolous and for
   failure to state a claim counts as a strike under § 1915(g). See Brown v. Megg,
   857 F.3d 287, 290-92 (5th Cir. 2017); Adepegba v. Hammons, 103 F.3d 383,
   387 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   135 S. Ct. 1759, 1762-63 (2015). Scott is cautioned that if he accumulates
   three strikes under § 1915(g), he may not proceed IFP in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).




                                          2
Case: 19-40923    Document: 00515651511         Page: 3   Date Filed: 11/25/2020




                                 No. 19-40923


         AFFIRMED; motions for appointment of counsel and indictment
   of district court judge DENIED; motions for supplementation with exhibits
   and leave to file a supplemental brief GRANTED; sanction warning issued.




                                       3